The offense is robbery; the punishment, confinement in the penitentiary for twenty years.
The caption fails to show the date of adjournment of the term of court at which appellant was tried. It is necessary that this be shown. Lowrey v. State, 92 Tex.Crim. Rep.,244 S.W. 147, and authorities cited.
The appeal is dismissed. Appellant is granted fifteen days from this date in which to perfect the record.
Dismissed. *Page 537 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.